218 Or. 368 (1959)
345 P.2d 255
CLIFTON
v.
HAWKINS
Supreme Court of Oregon.
Argued October 15, 1959.
Affirmed October 21, 1959.
C.C. Clifton, Portland, argued the cause and filed a brief in propria persona.
*369 Hugh L. Barzee, Portland, argued the cause for respondent. On the brief were Barzee, Leedy & Erwin, Portland.
Before McALLISTER, Chief Justice, and WARNER, PERRY and KING, Justices.
AFFIRMED.
McALLISTER, C.J.
This is an action for damages brought by C.C. Clifton, as plaintiff, against Martin W. Hawkins, a judge of the circuit court for Multnomah county. The complaint alleges that defendant acted without jurisdiction when he entered an order directing the sheriff to apply $820.78 belonging to plaintiff in partial satisfaction of a judgment against plaintiff. Defendant's demurrer to the complaint was sustained and upon plaintiff's failure to plead further, judgment was entered for defendant. Plaintiff has appealed.
1. It is well settled that a judicial officer is not liable in a civil action for acts performed in his judicial capacity unless there is a clear lack of jurisdiction. See Shaw v. Moon et al., 117 Or 558, 245 P. 318; Siverson v. Olson, 149 Or 323, 40 P2d 65; Irwin v. Ashurst, 158 Or 61, 74 P2d 1127; and Wright v. White, 166 Or 136, 110 P2d 948, 135 A.L.R. 1.
2. We have carefully examined plaintiff's second amended complaint and find no facts alleged therein which show that defendant acted without jurisdiction. Plaintiff complains of three acts performed by defendant. Defendant signed an order renewing a judgment which had been entered against plaintiff some years earlier. Defendant made an order requiring plaintiff to show cause why certain money belonging to him and impounded by the sheriff should not be *370 applied in satisfaction of said judgment. Defendant made an order directing the sheriff to apply the funds in partial satisfaction of the judgment. In each of these matters defendant was acting in his judicial capacity and within his jurisdiction.
The judgment is affirmed.